Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/28/2020 has been entered.
 
Status of Claims
Claims 1-16 are pending and examined below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Both claims 14 and 17 reference a second conductive adhesive. See claim 14, line 2 and claim 17, line 14.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or non-obviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 7-13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Woo et al. (US 2015/0207003), and further in view of Kutzer et al. (US 2012/0279546).
Regarding claim 1, Woo discloses a solar cell module (corresponding to the claimed “A solar cell module” feature) (Figures 1 and 20-22; [0250], [0254]) comprising: 
	solar cells (CE1, CE2) (corresponding to the claimed “solar cells” feature) (Figure 21; [0254]), each of the solar cells (CE1, CE2) including: 
	a semiconductor substrate (110) (corresponding to the claimed “a semiconductor substrate” feature) (Figures 21-22; [0255]), and 
	a plurality of first electrodes (C141) and a plurality of second electrodes (C142) that extend in a y direction on a back surface of the semiconductor substrate (110) (corresponding to the claimed “first and second electrodes that extend in a first direction on a surface of the semiconductor substrate” feature) (Figure 21; [0255]-[0256]), where
	the first electrodes (C141) are p-type, as they are formed on p-type emitter regions (121), and the second electrodes (C142) are n-type, as they are formed on n-type back surface field regions (172) (corresponding to the claimed “have different polarities” feature) (Figure 16; [0156], [0158], [0159], [0163], [0253]); and
	first conductive lines (P141) and second conductive lines (P142) extending in an x direction crossing the y direction on the back surface of the semiconductor substrate (110) of each solar cell (CE1, CE2) (corresponding to the claimed “conductive lines extended in a second direction crossing the first direction on the surface of the semiconductor substrate included in each solar cell” feature) (Figure 21; [0257]-[0258]), where

Woo does not explicitly teach an insulating adhesive portion extending in the y direction on at least a portion of the back surface of the semiconductor substrate (110), on which the conductive lines (P141, P142) are disposed, and temporarily fixing the conductive lines (P141, P142) to the semiconductor substrate (110) and the first and second electrodes (C141, C142), where the insulating adhesive portion is attached on a back surface of at least a portion of each conductive line (P141, P142) as well as a side surface of at least a portion of each conductive line (P141, P142), as claimed.
Kutzer discloses a similar solar cell device (1000) comprising a plurality of solar cells (200) having base contacts (202) and emitter contacts (204) on the back surface (correlating to solar cells (CE1, CE2) having similar first and second electrodes (C141, C142) of Woo) (Figure 10; [0046]-[0048], [0085]). There further includes a plurality of electrically conductive solar cell connector elements (302), such as contact wires or ribbons, that are arranged over the contacts (202, 204) on the solar cells (200) to electrically connect solar cells together in a first direction (correlating to the conductive lines (P141, P142) of Woo) (Figure 4; [0050]-[0051]). Kutzer further discloses a plurality of electrically non-conductive planar elements (304) in the form of a continuous tape that are each extending in a direction crossing the first direction and arranged towards each solar cell edge on the rear surface of the solar cells (corresponding to the claimed “an insulating adhesive portion extending in the first direction on at least a portion of the surface 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the solar cell module of Woo and further include electrically non-conductive planar elements in the form of a continuous tape that are each extending in the y direction crossing the x direction and arranged towards each solar cell edge on the back surface of the solar cells, where the planar elements are attached to the back surface of a portion of each conductive lines, where the planar elements are made from a hot melt adhesive, which would necessarily melt into the regions in between conductive lines when the module is heated, and thus the planar elements would also be attached to a side surface of at least a portion of each conductive lines, as taught by Kutzer, as Kutzer discloses the use of the planar elements 
Further, it is noted that “temporarily fixing” is a recitation of functional language, where the planar elements are capable of “temporarily fixing” the conductive lines, as claimed, as the planar elements have the same structure as required by the claims and the same material as disclosed in the instant application. Thus, it is reasonable to conclude that the planar elements of modified Woo would be capable of “temporarily fixing” the conductive lines, as claimed. Further, it is noted that at any point during the life of the solar cell module, the module components could be taken apart, including removing the planar elements, and thus this would end the timeline of the planar elements “temporarily fixing” the conductive lines, as claimed. Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
In regards to the limitation wherein the insulating adhesive portion overlaps the portion of each conductive line and the first and second electrodes, the insulating adhesive “portion” inherently overlaps “the portion” of each conductive line and the first and second electrode as the 

Regarding claim 2, modified Woo discloses the invention as discussed above in claim 1. Further, as the planar elements are at least attached to the conductive lines (P141, P142), which are attached to the first and second electrodes (C141, C142), the planar elements would be at least indirectly attached to the semiconductor substrate (110) that is exposed between the conductive lines (P141, P142) and surfaces of the first and second electrodes (C141, C142), as claimed, as the planar elements would be attached through the conductive lines (P141, P142). 

Regarding claim 7, modified Woo discloses the invention as discussed above in claim 1. Further, Kutzer shows in Figures 3, 4, and 10 that the width of each of the planar elements (304) is larger than the distance between adjacent connector elements (302) (corresponding to the claimed “wherein a width of the insulating adhesive portion in the second direction is greater than a distance between two adjacent conductive lines” feature) (Figures 3, 4, and 10).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to set the width in the x direction of each of the planar elements of modified Woo to be larger than the distance between adjacent conductive lines as taught by Kutzer, as Kutzer shows that this width/distance relationship is known in the art. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.). A change in size (dimension) is 

Regarding claim 8, modified Woo discloses the invention as discussed above in claim 1, including that the first and second electrodes (C141, C142) are positioned on the back surface of the semiconductor substrate (110) (corresponding to the claimed “wherein the first and second electrodes are positioned on a back surface of the semiconductor substrate” feature) (Figure 21; [0255]-[0256]), and that the first and second conductive lines (P141, P142) are positioned on the back surface of the semiconductor substrate (110) (corresponding to the claimed “wherein the conductive lines are positioned on the back surface of the semiconductor substrate, on which the first and second electrodes are positioned” feature) (Figure 21; [0257]-[0258]). Further, as modified by Kutzer as discussed above, the planar elements are positioned on the back surface of the solar cells (corresponding to the claimed “wherein the insulating adhesive portion is positioned on the back surface of the semiconductor substrate, on which the first and second electrodes and the conductive lines are positioned” feature) (Figure 10; [0053], [0064], [0108] of Kutzer).

Regarding claim 9, modified Woo discloses the invention as discussed above in claim 8. Further, Woo discloses that the semiconductor substrate is doped with impurities of a first conductive type (corresponding to the claimed “wherein the semiconductor substrate of each solar cell is doped with impurities of a first conductive type” feature) ([0156]). Each solar cell further includes the emitter regions (121) at the back surface of the substrate (110) that are doped with impurities of a second conductive type that is opposite of the first conductive type 

Regarding claim 10, modified Woo discloses the invention as discussed above in claim 1. Woo further discloses that the first conductive lines (P141) connected to the first electrodes (C141) through a conductive adhesive (CA), and the first conductive lines (P141) and the first electrodes (C141) are insulated from one another through an insulating layer (IL) formed between the first conductive lines (P141) and the second electrodes (C142) (corresponding to the claimed “wherein the conductive lines include: first conductive lines connected to the first electrodes through the conductive adhesive and insulated from the second electrodes through an insulating layer” feature) (Figures 21-22; [0260]-[0261]). Further, the second conductive lines (P142) are connected to the second electrodes (C142) through the conductive adhesive (CA), and an overlap portion between the second conductive lines (P142) and the second electrodes (C142) are insulated from one another through the insulating layer (IL) formed between the second 

Regarding claim 11, modified Woo discloses the invention as discussed above in claim 10. Woo further discloses that the solar cells include a first solar cell (CE1) and a second solar cell (CE2) that are arranged adjacent to each other in the x direction and are connected in series to each other (corresponding to the claimed “wherein the solar cells include a first solar cell and a second solar cell that are arranged adjacent to each other in the second direction and are connected in series to each other” feature) (Figures 20-22; [0255]). Further, the solar cell module includes an interconnector (IC) between the first and second solar cells (CE1, CE2) that connects the first and second solar cells (CE1, CE2) in series (corresponding to the claimed “wherein the solar cell module further comprises an interconnector that is positioned between the first solar cell and the second solar cell and connects the first solar cell and the second solar cell in series” feature) (Figures 20-22; [0265]).

Regarding claim 12, modified Woo discloses the invention as discussed above in claim 11. Woo further discloses that the interconnector (IC) between the first and second solar cells (CE1, CE2) extends in the y direction (corresponding to the claimed “wherein the interconnector between the first and second solar cells extends in the first direction” feature) (Figures 21-22; [0267]).



Regarding claim 16, modified Woo discloses a solar cell module of claim 1, wherein the insulating adhesive portion is disposed in the same direction as a longitudinal direction of the first and second electrodes, and is further configured to cover the first and second electrodes. Specifically, the adhesive portion as disclosed by Kutzer is disposed at a first end and a second end of the cell in the same direction as a longitudinal direction of the first and second electrodes. It is the examiner’s position that the location of the portion at the first end and the portion at the second end, meets the limitation that the insulating adhesive portion is disposed in the same direction as a longitudinal direction of the first and second electrodes and covers the first and second electrodes. (See Kutzer fig. 10, paragraph [0010], [0085]-[0086]).

Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Woo et al. (US 2015/0207003) in view of Kutzer et al. (US 2012/0279546), as applied to claim 1 above, and further in view of Omandam et al. (US 2011/0012258).

Regarding claim 3, modified Woo discloses the invention as discussed above in claim 1, including that the electrically non-conductive planar elements (304) are in the form of continuous tape (corresponding to the claimed “wherein the insulating adhesive portion is a type 
Omandam discloses a semiconductor device, such as solar cells ([0003]). Omandam discloses a tape (134) that is applied over an electrically conductive bump structure (130) deposited over contact pads (126) (correlating to the planar elements applied over the conductive lines on the first and second electrodes of modified Woo) (Figures 5-6; [0043]-[0044]). The tape (134) includes a backing film (136) of polyolefin (corresponding to the claimed “a base film” feature) (Figure 3a; [0044]) and an adhesive layer (138) of acrylic on the backing film (136) (corresponding to the claimed “an adhesive layer on a surface of a base film” feature) (Figure 3a; [0044]). Thus, Omandam discloses that this is a known and suitable tape material and structure for a similar use of being applied over electrically conductive materials on a semiconductor device.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to make the planar elements of continuous tape of modified Woo out of the tape that includes a backing film of polyolefin and an adhesive layer of acrylic on the backing film as taught by Omandam, as Omandam discloses that this is a known and suitable tape material and structure for a similar use of being applied over electrically conductive materials on a semiconductor device. The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).

Regarding claim 4, modified Woo discloses the invention as discussed above in claim 3, including that the backing film is made of polyolefin.

Regarding claim 5, modified Woo discloses the invention as discussed above in claim 3. As modified Woo discloses that the backing film is made of polyolefin, it necessarily follows that a melting point of the backing film will be lower than one temperature between 160 °C and 170 °C, as claimed, as melting point is an inherent property of a material, and polyolefin is the same material disclosed in the instant application for the claimed base film. Regarding composition claims, if the composition is the same, it must have the same properties (see MPEP § 2112.01, II.).

Regarding claim 6, modified Woo discloses the invention as discussed above in claim 3, including that the adhesive layer is made of acrylic.

Allowable Subject Matter
Claims 14 to 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Further, outstanding formal requirements have been indicated. Applicant’s reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Claim 17 would be allowable except for the presence of outstanding formal requirements and non-allowable claims. As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

The following is a statement of reasons for the indication of allowable subject matter:  
The prior art, of which the above cited art are examples, does not disclose the accumulative limitations of claim 14 when inclusive of the limitations of claim 1 and claim 17. Specifically, the prior art does not disclose “further comprising an insulating layer and a conductive adhesive which are alternately disposed at crossings of the conductive lines and the first and second electrodes in the second direction, and wherein the insulating adhesive portion is provided between the insulating layer and the first and second electrodes”.

Response to Arguments
Applicant's arguments filed 7/17/2020 have been fully considered but they are not persuasive.
Applicant argues that the existing prior art do not disclose the recited limitations. The examiner disagrees as the planar elements extend in both the X and Y direction and certainly adhere to the substrate in both the X and Y direction.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lim et al. (US 20016/0035907).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYNE L MERSHON whose telephone number is (571)270-7869.  The examiner can normally be reached on 10:00 to 6:00 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAYNE L. MERSHON
Primary Examiner
Art Unit 1721



/JAYNE L MERSHON/            Primary Examiner, Art Unit 1721